Cohn, J.
There is no dispute as to the fact that certain objections were registered with the board of elections within three days after the petitions herein had been filed. The Supreme Court, in any event, is vested with summary jurisdiction to determine any questions of law or fact irrespective of whether such questions had previously been raised at the hearings before the board of elections (Election Law, § 333, as amd. by Laws of 1924, chap. 405).
I rule, therefore, that this court may entertain the objections which counsel has made upon this motion on behalf of the petitioner. However, the grounds which the latter sets forth as the basis for claiming as invalid the petitions of candidates Baum and Ross are without merit. The Election Law does not in any of its provisions require that members of the committee to fill vacancies for a candidate must reside- in the political unit in which the candidate himself resides. (Election Law, § 137.)
There being no other contested question before the court, the motion of petitioner to strike out the names of Morton Baum as candidate of the City Fusion party for member of the board of aldermen for the ninth aldermanic district and of I. Arnold Ross as candidate of the City Fusion party for member of the Assembly for the ninth Assembly district is denied.